DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Each of the lined-through documents on the 1449 included herewith contained an extra zero (0) in the document number.  These documents have been added to the 892 included herewith.  Note that copies of these documents are not being furnished, since Applicant-provided copies are already part of the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Eguchi et al. (US 2020/0004172, hereinafter “Eguchi”).
Regarding claim 11, Eguchi teaches an image forming apparatus 1 (Fig. 1 [0026]) comprising: 
a laser scanning device 6 comprising a laser light emitter 60 to irradiate a laser beam LB used in an image forming operation (Fig. 2B [0040]) and a photo detector 78/103 to detect a synchronization signal S78 of a laser beam (Figs. 2B & 5 [0048, 0069, 0073-0074]); 
a communication device 1G (Fig. 5 [0079]); 
a user interface device 1E (Fig. 5 [0035]); 
a processor 100 (Fig. 5 [0068]); and 
a memory storing instructions (control program) executable by the processor (although not explicitly disclosed, a memory to store instructions executed by the CPU must be present; [0068]), wherein the processor executes the instructions to: 
set an initial minimum voltage value (pulse signal indicating initial minimum level Lmin1, which will vary by voltage and current and is used to make the intensity of light incident on photoreceptor 4 and sensors 78/79 appropriate upon image formation) of a laser light emitter at which the synchronization signal is detected by the photo detector 78/103 ([0048, 0074, 0076-0077, 0082]); 
determine a first minimum voltage value (pulse signal indicating current minimum level Lmin, which will vary by voltage and current) of the laser light emitter at which the synchronization signal is detected by the photo detector in a non-image forming operation ([0048, 0074-0076, 0082]); 
determine a state of the laser scanning device (degree of contamination) based on a result of comparing the first minimum voltage value Lmin to the initial minimum voltage value Lmin1 ([0077-0079]); and 
output a result of the determining of the state of the laser scanning device through the user interface device ([0079]).
Regarding claim 12, Eguchi teaches the image forming apparatus of claim 11, wherein the processor executes the instructions to: determine a difference value dL1 between the first minimum voltage value Lmin and the initial minimum voltage value Lmin1 ([0077]); and determine that the laser scanning device has a defect (i.e., the contamination level is high or excessive) when the difference value dL1 is greater than or equal to a threshold value (i.e., when dL1 ≥ 4) (Fig. 7B [0079, 0105-0110]).
Regarding claim 13, Eguchi teaches the image forming apparatus of claim 12, wherein the processor executes the instructions to periodically monitor a minimum voltage value Lmin of the laser light emitter at which the synchronization signal is detected by the photo detector in a non-image forming operation of the image forming apparatus when the difference value is less than the threshold value ([0073-0075]).
Regarding claim 15, Eguchi teaches the image forming apparatus of claim 11, wherein the processor executes the instructions to: determine that the laser scanning device has a defect when the first minimum voltage value Lmin is greater than a minimum control voltage value Lmin2 within a control voltage range (between light intensity levels 0-12) of the laser light emitter set to form a certain image in the image forming apparatus (Figs. 7A-7B [0104]); and determine that the laser scanning device has a defect when the first minimum voltage value Lmin is not greater than the minimum control voltage value Lmin2 (i.e., Lmin1 is between 5-9) and a difference value dL1 between the first minimum voltage value Lmin and the initial minimum voltage value Lmin1 is greater than or equal to a threshold value (i.e., between 4-8) (see Figs. 7A-7B [0104-0110]).
Regarding claim 10, Eguchi teaches a non-transitory computer-readable storage medium (although not explicitly disclosed, a memory to store instructions executed by the CPU must be present; [0068]) storing instructions executable by a processor 100 (Fig. 5 [0068]), the non-transitory computer-readable storage medium comprising: instructions for setting an initial minimum voltage value (pulse signal indicating initial minimum level Lmin1, which will vary by voltage and current) of a laser light emitter 60 at which a synchronization signal S78 of a laser beam is detected by a photo detector 78/103 (Figs. 2B & 5 [0048, 0069, 0073-0077, 0082]); instructions for determining a first minimum voltage value (pulse signal indicating latest minimum level Lmin, which will vary by voltage and current) of the laser light emitter at which the synchronization signal is detected by the photo detector in a non-image forming operation of an image forming apparatus ([0048, 0074-0076, 0082]); instructions for determining a state of a laser scanning device in the image forming apparatus (degree of contamination) based on a result of comparing the first minimum voltage value to the initial minimum voltage value ([0077-0079]); and instructions for outputting a result of the determining of the state of the laser scanning device ([0079]).
The method steps of claims 1-3 and 7 are met by the operation of Eguchi as applied to claims 11-13 and 15.
Regarding claim 4, Eguchi teaches the method of claim 1, wherein the outputting of the result of the determining of the state of the laser scanning device comprises at least one of: WO 2021/040781PCT/US2020/014030 22 displaying the result of the determining of the state of the laser scanning device on a user interface device 1E of the image forming apparatus ([0079]); or transmitting the result of the determining of the state of the laser scanning device to a server (external service center) managing the image forming apparatus ([0079]).
Regarding claim 8, Eguchi teaches the method of claim 1, wherein the determining of the first minimum voltage value Lmin comprises: applying a minimum voltage value corresponding to the initial minimum voltage value Lmin1 to the laser light emitter (#501) and determining whether the synchronization signal is detected by the photo detector (#503) (Fig. 12 [0134]); and determining the first minimum voltage value (at #505) at which the synchronization signal is detected by the photo detector while adjusting a voltage value (light intensity) applied to the laser light emitter when the synchronization signal is not detected (at #503 -> #502) ([0135-0136]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 2020/0004172).
Regarding claim 9, Eguchi teaches the method of claim 1, but does not explicitly teach wherein, when the image forming apparatus is a color image forming apparatus, the determining of the state of the laser scanning device in the image forming apparatus comprises determining the state of the laser scanning device in the image forming apparatus based on a result of comparing a minimum voltage value to an initial minimum voltage value for a laser light emitter of each of a plurality of colors.
Eguchi, however, does teach that the image forming apparatus is a color image forming apparatus (Fig. 1 [0081]), and teaches determining the state of the laser scanning device in the image forming apparatus based on a result of comparing a minimum voltage value to an initial minimum voltage value for a laser light emitter ([0072-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Eguchi such that the determining of the state of the laser scanning device in the image forming apparatus comprises determining the state of the laser scanning device in the image forming apparatus based on a result of comparing a minimum voltage value to an initial minimum voltage value for a laser light emitter of each of a plurality of colors.  One of ordinary skill would have recognized that utilization of the same methods for all of the laser light emitters would allow for confirmation of the state of the laser scanning device.

Allowable Subject Matter
Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “updating the initial minimum voltage value as a sum of the first minimum voltage value and the threshold value; and performing a first image forming operation with an adjusted image forming density according to a first image forming operation command for the image forming apparatus by adjusting a voltage applied to an organic photo conductor (OPC) drum” in combination with the remaining limitations of claims 5-6.
Prior art of record does not disclose or suggest the claimed “update the initial minimum voltage value as a sum of the first minimum voltage value and the threshold value; and perform a first image forming operation with an adjusted image forming density according to a first image forming operation command for the image forming apparatus by adjusting a voltage applied to an organic photo conductor (OPC) drum” in combination with the remaining limitations of claim 14.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852